DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,584. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
US ‘584 claims the following:


    PNG
    media_image1.png
    253
    327
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    258
    media_image2.png
    Greyscale
.
Instant claim 1 claims a broader compound, where M1, M2 and M3 are phosphorus-based flame retardant groups, wherein at least one includes a phenyl group.
US ‘584 anticipates instant claims 1-4 and 6-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-084181 in view of JP 59-210987.  For convenience, the machine translated English language equivalent of JP ‘181 and the human translation of JP ‘987 will be cited below.
32-, which is the same as P(O)(OH)2.  
JP ’181 does not teach the anhydrosugar functionalized with phosphate groups as being flame-retardant.
JP ‘987 teaches a flame retarder obtained by reacting a phosphorus containing inorganic acid, such as phosphoric acid, with a polyhydric alcohol.
Therefore, one of ordinary skill in the art would expect the anhydrosugar functionalized with phosphate of JP ‘181 to act as a flame retardant.
JP ‘987 teaches that the flame retardant compounds can be mixed with resins, which will not prevent foaming on burning.	
JP ‘181 in view of JP ‘987 is prima facie obvious over instant claim 9.
As to claim 10, JP ‘181 teaches that the sugar can be obtained from nature (p. 3, [0016]).
As to claim 15, phosphoric acid comprises hydroxy groups.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, assuming applicants are able to overcome the obviousness double patenting rejection, claims 1-8, 11-14 and 16-20 would be placed in condition for 
The closest prior art references are the following:
JP 59210987 teaches reacting an inorganic phosphoric acid with any polyhydric alcohol; however, does not teach or suggested phenyl substituted phosphorus groups.
US 2016/0201257 teaches that levoglucosan is the precursor for volatile inflammables, which are the main contributors to the speed of propagation of cellulose combustion, teaching that reducing the amount of levoglucosan reduces the flammability of cellulose.
US 3,352,947 teaches polyol poly(hydrogen alkyl phosphite), and teaches the alcohols to include hexitols, but does not teach or suggest anhydrohexitols or levoglucosan.
US 3,414,560 teaches triglycidyl levoglucosan.
US 5,047,518 teaches herbicidal and/or plant-growth regulatory compositions comprising a levoglucosan compound where X may be a phospho group.
Hendrix (Pyrolysis and Combustion of Cellulose.  II. Thermal Analysis of Mixtures of Methyl-α-D-Glucopyranoside and Levoglucosan with Model Phosphate Flame Retardants.  Journal of Applied Polymer Science.  1972, 16, pp. 41-59) teaches a blend of triphenyl phosphate with levoglucosan (pp. 51-57).
WO 2010/077493 teaches a phosphate-containing flame retardant, including metallic salts of a phosphate of a saccharide.  While levoglucosan is 
KR 20080001702 teaches phoshpated starch as a flame retardant for epoxy resin; however, none include a phenyl substituted phosphate.
US 8,481,618 teaches a phosphorated polysaccharide, where phenyl substituted phosphoric acid ester is taught as a suitable substituent of the polysaccharide; however, US ‘618 does not teach levoglucosan nor anhydrohexose as possible polysaccharides.
EP 2574615 teaches (thio)phosphate glucose, including phenyl substituted phosphates and the glucose to include 1,4:3,6-dianhydrohexitols.  
While it may be obvious to substitute levoglucosan for some of the above polysaccharides or polyols, the prior art does not teach functionalizing bridged anhydrohexitols, which have different structure than simple anhydrohexitols.  
EP ‘615 teaches that using sugars in organic reactions often leads to undesirable side reactions, such as dehydration or decomposition, and the use of sugars is often more difficult than that of simple alcohols; therefore, there would be a low reasonable expectation of success and predictability when attempting to functionalize levoglucosan in place of the above polyols/polysaccharides/sugars.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768